Appeal by the defendant from two judgments of the Supreme Court, Westchester County (Delaney, J.), both rendered March 20, 1985, convicting her of criminal possession of a controlled substance in the second degree under indictment No. 236/84, and criminal possession of a weapon in the fourth degree under indictment No. 388/ 84, upon her pleas of guilty, and imposing sentences.
Ordered that the appeals are dismissed.
The defendant has been deported to Colombia. Accordingly, her appeals are dismissed (see, People v Adamson, 122 AD2d 147; People v Bryant, 103 AD2d 832). Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.